Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 13-14, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Seeley (Seeley, Homogeneity of Gd-Based Garnet Transparent Ceramic Scintillators for Gamma Spectroscopy, Lawrence Livermore National Laboratory, Journal of Crystal Growth, 2012).
	Regarding Claim 1, Chen teaches a method of making a scintillator material (abstract), the method comprising: forming a dried ceramic composition into a ceramic body comprising a chemical composition (Ce0.003 Gd1.998 Y0.999) Ga3Al2O12 (2. Experimental Section, 1st para.); sintering the ceramic body to form a sintered ceramic body (2. Experimental Section, 2nd para.); and increasing a density of the sintered ceramic body by applying an increased temperature and isostatic pressure to form the scintillator material (2. Experimental Section, 2nd para.).
	Chen does not explicitly teach surrounding the sintered ceramic body by a powder mixture comprising a garnet powder; however, Seeley teaches garnet powdered GYGAG(Ce) reaction barrier materials for surrounding GYGAG(Ce) garnet scintillator in hot pressing methods, wherein materials have the claimed chemical formula (3.3 Scintillation performance as a function of process conditions).  Seeley teaches the powder bed promotes compositional homogeneity and good spectroscopy performance (4. Conclusions).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chen to include a reaction barrier material in the hot-pressing, as taught in Seeley, in order to promote compositional homogeneity and good spectroscopy performance.
	Regarding Claim 3, Chen teaches wherein sintering the ceramic body is performed in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 4, Chen teaches the temperature used to increase the density of the sintered ceramic body is 1700°C (2. Experimental section, para. 2).
	Regarding Claim 5, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).
	Regarding Claim 8, Chen teaches forming a slurry comprising the claimed formula; drying the slurry to form a dried ceramic powder composition; and forming the dried ceramic powder composition into a ceramic body (2. Experimental section, para. 1). 
	Regarding Claim 10, Chen teaches sintering the ceramic body in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 11, Chen teaches the temperature used to increase the density of the sintered ceramic body is 1700°C (2. Experimental section, para. 2).
	Regarding Claim 12, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, in a presence of oxygen at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Seeley (Seeley, Homogeneity of Gd-Based Garnet Transparent Ceramic Scintillators for Gamma Spectroscopy, Lawrence Livermore National Laboratory, Journal of Crystal Growth, 2012) as applied to claims 1, 3-5, 8, and 10-12 above, and further in view of Kuntz (US 2010/0294939).
	Regarding Claims 2 and 9, Chen teaches the powders weight to achieve the desired chemical stoichiometry (2. Experimental section, para. 1).  Chen does not teach wherein the chemical composition is the claimed formula; however, rare earth aluminum-gallium garnets having the claimed formula are known in the art (Kuntz [0030]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stoichiometry of Chen to include other known stoichiometries, including those within the claimed ranges of Kuntz, because they are known suitable rare earth aluminum-gallium garnets in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the scintillator of Chen with stoichiometries as taught in Kuntz.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Seeley (Seeley, Homogeneity of Gd-Based Garnet Transparent Ceramic Scintillators for Gamma Spectroscopy, Lawrence Livermore National Laboratory, Journal of Crystal Growth, 2012) as applied to claims 1, 3-5, 8, and 10-12 above, and further in view of Loureiro (US 2006/0100088).
	Regarding Claim 15, Chen teaches forming a slurry comprising the claimed formula; drying the slurry to form a dried ceramic powder composition; and forming the dried ceramic powder composition into a ceramic body (2. Experimental section, para. 1).  Chen does not explicitly teach freezing and drying a ceramic slurry to form a dried ceramic composition; however, freeze drying is a known alternative to temperature-assisted drying in the art (see Loureiro [0026]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chen to include freeze drying, as taught in Loureiro, because it is a known drying method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the green ceramic of Chen with freeze drying as taught in Loureiro.
	Regarding Claim 17, Chen teaches sintering the ceramic body in a presence of oxygen (2. Experimental section, para. 2).
	Regarding Claim 18, Chen teaches annealing, subsequent to increasing the density of the sintered ceramic body, in a presence of oxygen at a temperature of 1350°C, i.e. about 1300°C (2. Experimental section, para. 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen, Fabrication of Ce:(Gd2Y)(Ga3Al2)O12 scintillator ceramic by oxygen-atmosphere sintering and hot isostatic pressing, Journal of the European Ceramic Society (2017), pg. 1-5) in view of Seeley (Seeley, Homogeneity of Gd-Based Garnet Transparent Ceramic Scintillators for Gamma Spectroscopy, Lawrence Livermore National Laboratory, Journal of Crystal Growth, 2012) and Loureiro (US 2006/0100088) as applied to claims 15 and 17-18 above, and further in view of Kuntz (US 2010/0294939).
	Regarding Claim 16, Chen teaches the powders weight to achieve the desired chemical stoichiometry (2. Experimental section, para. 1).  Chen does not teach wherein the chemical composition is the claimed formula; however, rare earth aluminum-gallium garnets having the claimed formula are known in the art (Kuntz [0030]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the stoichiometry of Chen to include other known stoichiometries, including those within the claimed ranges of Kuntz, because they are known suitable rare earth aluminum-gallium garnets in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the scintillator of Chen with stoichiometries as taught in Kuntz.

Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 7/20/2022, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712